Exhibit 10.2



--------------------------------------------------------------------------------





INTERCREDITOR AGREEMENT
dated as of June 5, 2018
by and among


WESTMORELAND COAL COMPANY,
the Grantors party hereto,
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Bridge Loan Agent,
U.S. BANK NATIONAL ASSOCIATION,
as the Notes Collateral Agent,
and
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Term Loan Collateral Agent,









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS2
Section 1.1Defined Terms                                    2
Section 1.2Terms Generally                                    8
ARTICLE II LIEN PRIORITIES9
Section 2.1    Relative Priorities                                9
Section 2.2Prohibition on Contesting Liens                            10
Section 2.3Release of Bridge Loan First Priority
Collateral                    10
Section 2.4Notice of Liens                                    11
Section 2.5Perfection of Liens                                11
ARTICLE III ENFORCEMENT11
Section 3.1Restrictions on Exercise of Remedies by Controlling First Lien Pari
Passu
Debt Agent and any other First Lien Pari Passu Secured
Party                        11
ARTICLE IV PAYMENTS14
Section 4.1Application of Proceeds                                14
Section 4.2Payments Over                                    14
ARTICLE V BANKRUPTCY14
Section 5.1Financing Matters                                14
Section 5.2Relief from the Automatic Stay                            15
Section 5.3Adequate Protection                                15
Section 5.4Avoidance Issues                                    15
Section 5.5Asset Dispositions in an Insolvency or Liquidation
Proceeding                16
Section 5.6No Surcharge of Collateral                                16
Section 5.7Right to Credit Bid                                16
Section 5.8Plan Treatment                                    16
Section 5.9Effectiveness in Insolvency or Liquidation
Proceedings                17
ARTICLE VI OTHER AGREEMENTS17
Section 6.1Insurance                                    17
Section 6.2    Obligations Unconditional                                17
Section 6.3Certain Terms Concerning the Controlling First Lien Pari Passu Debt
Agent        18
ARTICLE VII GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS;
RIGHTS UNDER PERMITS AND LICENSES18
Section 7.1General                                        18
Section 7.2Deposit Accounts                                    19
ARTICLE VIII MISCELLANEOUS20
Section 8.1Conflicts                                    20
Section 8.2    Effectiveness; Continuing Nature of this Agreement;
Severability            20
Section 8.3Amendments; Waivers                                20
Section 8.4SUBMISSION TO JURISDICTION; WAIVERS                    21
Section 8.5WAIVERS                                    22
Section 8.6Notices                                        22
Section 8.7Further Assurances                                22
Section 8.8APPLICABLE LAW                                22
Section 8.9Binding on Successors and Assigns                            23
Section 8.10No Marshalling                                    23
Section 8.11Specific Performance                                23
Section 8.12Headings                                    23
Section 8.13Counterparts                                    23
Section 8.14Authorization                                    23
Section 8.15Construction                                    23


i



--------------------------------------------------------------------------------





Section 8.16No Third Party Beneficiaries                            23
Section 8.17Provisions Solely to Define Relative
Rights                        24








ii



--------------------------------------------------------------------------------






INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT is dated as of June 5, 2018 and entered into by and
among WESTMORELAND COAL COMPANY, a Delaware corporation (the “Issuer”), the
Grantors (as defined below) party hereto, WILMINGTON SAVINGS FUND SOCIETY, FSB,
in its capacity as administrative agent for the lenders party to the Bridge Loan
Agreement (as defined below) (together with its successors, the “Bridge Loan
Agent”), U.S. BANK NATIONAL ASSOCIATION, in its capacity as Notes Collateral
Agent for the holders of the Indenture Secured Parties (as defined below)
(together with its successors in such capacity, the “Notes Collateral Agent”)
and WILMINGTON SAVINGS FUND SOCIETY, FSB, as collateral agent for the Credit
Agreement Secured Parties (as defined below) (together with its successors, the
“Term Loan Collateral Agent”). Capitalized terms used in this Agreement have the
meanings assigned to them in Section 1 below.
RECITALS
A.The Issuer and the Grantors are parties to a certain Indenture with U.S. Bank
National Association, as trustee (together with its successors, in such
capacity, the “Trustee”), and as Notes Collateral Agent dated as of December 16,
2014 (as further amended, restated, supplemented, replaced or otherwise modified
from time to time, “Indenture”), pursuant to which the Issuer issued 8.75%
Senior Secured Notes due 2022 in an aggregate principal amount of $350,000,000.
B.The Issuer and the Grantors desire that, notwithstanding the time, order or
method of grant, creation, attachment or perfection of any Liens securing the
Notes or the Term Loan, the Liens of the Notes, and the Term Loan on any of the
Collateral will rank junior to the Liens of the Bridge Loan Agent on the
Collateral.
C.Pursuant to Section 10.03 of the Indenture, the holders of the Notes have
authorized and directed the Notes Collateral Agent to execute, deliver and
perform this agreement.
D.Section 12.10 of the Credit Agreement authorizes the execution and delivery of
this Agreement.
E.The Bridge Loan Parties (as defined below) and the Bridge Loan Agent have
previously entered into that certain Terms of Bridge Loans dated as of May 21,
2018, in the form of Exhibit L to the Credit Agreement providing for bridge
loans in an aggregate principal amount of up to $110,000,000 (as amended,
modified, supplemented, replaced or otherwise modified from time to time, the
“Bridge Loan Agreement”).
F.The Bridge Loan Agreement further provides that the execution and delivery of
this Agreement by the parties hereto is a condition to the effectiveness of the
Bridge Loan Agreement.
G.Whereas the Notes Collateral Agent and the other parties hereto have agreed to
set forth in this Agreement their respective rights and remedies with respect
to, among other things, the Collateral (each as defined below).
H.The Term Loan Collateral Agent is entering into this Agreement pursuant to,
and in compliance with Section 12.10 of the Credit Agreement, and the parties
hereto have agreed to set


1



--------------------------------------------------------------------------------





forth in this Agreement their respective rights and remedies with respect to,
among other things, the Collateral.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

Article I
Definitions

Section 1.1    Defined Terms. All terms used in this Agreement that are defined
in Article 1, 8 or 9 of the UCC (whether capitalized or not) and not otherwise
defined herein have the meaning assigned to them in Article 1, 8 or 9 of the
UCC. As used in this Agreement, the following terms shall have the following
meanings:
“Adequate Protection Lien” is defined in Section 5.1 of this Agreement.
“Agreement” means this Intercreditor Agreement, as Modified from time to time.
“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations, the Term Loan Collateral Agent and (ii) in the case of the
Indenture Obligations, the Notes Collateral Agent.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors, including, without limitation, the
Canadian Bankruptcy Law.
“BIA” means the Bankruptcy and Insolvency Act (Canada), as now and hereafter in
effect, or any successor statute.
“Bridge Loan Agent” has the meaning assigned to that term in the Preamble to
this Agreement.
“Bridge Loan Credit Facility” means the bridge loan facility evidenced by the
Bridge Loan Documents.
“Bridge Loan Lenders” means, collectively, the lender party to the Bridge Loan
Agreement.
“Bridge Loan Agreement” shall have the meaning set forth in the Recitals.
“Bridge Loan Claimholders” means, at any relevant time, the holders of Bridge
Loan Obligations at that time, including the Bridge Loan Agent and each Bridge
Loan Lender.


2



--------------------------------------------------------------------------------





“Bridge Loan Documents” means the Bridge Loan Agreement and the other Credit
Documents (as defined in the Bridge Loan Agreement), including, without
limitation, each of the other agreements, documents and instruments providing
for or evidencing any other Bridge Loan Obligations, and any other document or
instrument executed or delivered at any time in connection with any Bridge Loan
Obligations, including any intercreditor or joinder agreement among holders of
Bridge Loan Obligations, to the extent such are effective at the relevant time,
as each may be Modified (or replaced in connection with a Modification) from
time to time.
“Bridge Loan Obligation Recovery” is defined in Section 5.4(a) of this
Agreement.
“Bridge Loan Obligations” means all obligations, liabilities and indebtedness
outstanding at any time under the Bridge Loan Agreement or any other Bridge Loan
Documents. “Bridge Loan Obligations” shall include, without limitation, all
interest, charges and fees (including reasonable attorneys fees’ and expenses)
accrued or accruing (or which would, absent commencement of an Insolvency or
Liquidation Proceeding, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in accordance with the Bridge Loan Documents whether or
not the claim for such interest, charges or fees are allowable, recoverable or
enforceable in such Insolvency or Liquidation Proceeding. For all purposes
hereunder, “Bridge Loan Obligations” shall also include all indebtedness,
obligations and liabilities of the Bridge Loan Parties (or any one or more of
them) to repay any amounts previously paid by the Bridge Loan Parties (or any
one or more of them) pursuant to the Bridge Loan Documents, which amounts have
been returned to the Bridge Loan Parties (or any one or more of them), any of
their bankruptcy estates, to a trust or similar structure established under a
plan of reorganization or liquidation of the Bridge Loan Parties (or any one or
more of them) or to a trustee, Receiver or similar Person by the Bridge Loan
Agent pursuant to Sections 542, 544, 545, 547, 548, 549, 550, 553 and 724(a) of
the Bankruptcy Code, any Canadian Avoidance Law or otherwise under other
applicable legislation.
“Bridge Loan Parties” means, collectively, the borrower and guarantors party to
the Bridge Loan Agreement in accordance with the terms thereof.
“Bridge Loan Parties’ Representative” means Westmoreland Coal Company, a
Delaware corporation.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois, Dallas, Texas or New York, New York are
authorized or required by law to close.
“Canadian Avoidance Law” means the Fraudulent Preferences Act (Alberta), the
Fraudulent Conveyances Act 1571 (13 Eliz 1, c 5), each as now and hereafter in
effect, or any successor statute, sections 95 and 96 of the BIA, the oppression
provisions of any applicable corporate law statutes, or any other like,
equivalent or analogous legislation of any Canadian jurisdiction, as the context
requires.
“Canadian Bankruptcy Law” means the BIA, the Companies’ Creditors Arrangement
Act (Canada), the Winding-Up and Restructuring Act (Canada), each as now and
hereafter in effect, or any successor statute, and any provision of any statute
governing the existence of any Person


3



--------------------------------------------------------------------------------





permitting that Person to propose an arrangement with respect to any class or
claims of its creditors, including, without limitation, plans of arrangement
under applicable corporate law statutes, or any other like, equivalent or
analogous legislation of any Canadian jurisdiction.
“Canadian Borrower” means Prairie Mines & Royalty ULC, an Alberta corporation.
“Canadian Grantor” means the Canadian Borrower, Westmoreland Canadian
Investments, L.P., a Quebec limited partnership and Westmoreland Canada Holdings
Inc., an Alberta corporation.
“Collateral” means any existing or hereafter acquired personal or real property
of the Obligors, whether tangible or intangible, with respect to which a Lien is
granted or held as security for both the Bridge Loan Obligations and/or the
First Lien Pari Passu Obligations.
“Controlling First Lien Pari Passu Debt Agent” means (i) at any time when there
is more than one Series of First Lien Pari Passu Debt, the “Applicable
Authorized Representative”, as such term is defined in the First Lien
Intercreditor Agreement, as designated by such Controlling First Lien Pari Passu
Debt Agent in a notice to the Bridge Loan Agent, and (ii) at any time there is
only one Series of First Lien Pari Passu Debt, the Authorized Representative for
such Series.
“Credit Agreement” means that certain Credit Agreement, dated as of December 16,
2014 by and among the Issuer, as Borrower, the lenders party thereto and
Wilmington Savings Fund Society, FSB (as successor in interest to Bank of
Montreal), as Administrative Agent, as amended by that certain First Amendment
to Credit Agreement, dated as of January 22, 2015, by that certain Second
Amendment to Credit Agreement, dated as of January 22, 2015, and by that certain
Third Amendment, Resignation, Waiver, Consent and Appointment Agreement, dated
as of May 3, 2018, and as may be further amended, modified and/or supplemented
to.
“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.
“Credit Agreement Secured Parties” means the “Secured Creditors” as defined in
the Credit Agreement.
“DIP Financing” is defined in Section 5.1 of this Agreement.
“Discharge of Bridge Loan Obligations” means (a) the indefeasible payment in
full in cash of the principal of and interest (including interest accruing on or
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not such interest would be allowed in such Insolvency or Liquidation Proceeding)
on all Bridge Loan Obligations outstanding under the Bridge Loan Agreement; (b)
the indefeasible payment in full in cash of all other Bridge Loan Obligations
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid; and (c) the termination or expiration of
all commitments, if any, to extend credit that would constitute Bridge Loan
Obligations under the Bridge Loan Documents.
“Discharge of Credit Agreement Obligations” means (a) the indefeasible payment
in full in cash of the principal of and interest (including interest accruing on
or after the commencement of any Insolvency or Liquidation Proceeding, whether
or not such interest would be allowed in such


4



--------------------------------------------------------------------------------





Insolvency or Liquidation Proceeding), on all Credit Agreement Obligations
outstanding under the Credit Documents (as defined in the Credit Agreement); and
(b) the indefeasible payment in full in cash of all other Credit Agreement
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid.
“Discharge of First Lien Pari Passu Obligations” means, collectively, the
Discharge of Indenture Obligations and the Discharge of the Credit Agreement
Obligations.
“Discharge of Indenture Obligations” means (a) the indefeasible payment in full
in cash of the principal of and interest (including interest accruing on or
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indenture Obligations outstanding under the Security
Documents (as defined in the Indenture); and (b) the indefeasible payment in
full in cash of all other Indenture Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid.
“First Lien Intercreditor Agreement” means that certain Intercreditor Agreement
of even date herewith between the Notes Collateral Agent and the Term Loan
Collateral Agent.
“First Lien Pari Passu Claimholders” means, at any relevant time, the holders of
First Lien Pari Passu Obligations at that time.
“First Lien Pari Passu Debt” means all obligations, liabilities and indebtedness
to the extent permitted by the provisions of the Indenture, the Credit
Agreement, the First Lien Pari Passu Obligations and the Bridge Loan Agreement.
“First Lien Pari Passu Documents” means, collectively, the Indenture, the Notes,
the Credit Agreement, the First Lien Pari Passu Security Documents and any other
document or instrument executed or delivered pursuant to any First Lien Pari
Passu Document described above evidencing or governing any First Lien Pari Passu
Obligations thereunder, as each may be Modified (or replaced in connection with
a Modification) from time to time.
“First Lien Pari Passu Obligations” means, subject to the next sentence, all
obligations, liabilities and indebtedness of any Obligor outstanding under the
Indenture, Credit Agreement and any other First Lien Pari Passu Documents.
“First Lien Pari Passu Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant First Lien Pari
Passu Document whether or not the claim for such interest is allowed as a claim
in such Insolvency or Liquidation Proceeding.
“First Lien Pari Passu Parties” means, collectively, the Issuer and the Grantors
party to the First Lien Pari Passu Documents.
“First Lien Pari Passu Payment Default” is defined in Section 3.1(a) of this
Agreement.


5



--------------------------------------------------------------------------------





“First Lien Pari Passu Secured Parties” means, (i) the Credit Agreement Secured
Parties and (ii) the Indenture Secured Parties.
“First Lien Pari Passu Security Documents” means the Term Loan Security
Agreement, the other Security Documents (as defined in the Credit Agreement) and
the Notes Security Agreement, and each other agreement entered into in favor of
any Authorized Representative for the purpose of securing any Series of First
Lien Pari Passu Obligations and this Intercreditor Agreement.
“GAAP” means generally accepted accounting principles, as in effect in the
United States of America on the date of determination.
“Governmental Authority” means the government of the United States of America,
Canada or any other nation, or of any political subdivision thereof, whether
federal, state, provincial, territorial or local, and any agency,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Grantors” means the Issuer and each subsidiary of the Issuer which has granted
a security interest pursuant to any First Lien Pari Passu Security Document and
Bridge Loan Document to secure any Series of First Lien Pari Passu Obligations
and Bridge Loan Obligations. The Grantors existing on the date hereof are set
forth in Schedule I hereto.
“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.
“Indenture Obligations” means the “Notes Obligations” as defined in the Notes
Security Agreement.
“Indenture Secured Parties” means the “Secured Parties” as defined in the Notes
Security Agreement.
“Insolvency or Liquidation Proceeding” means: (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any Canadian Bankruptcy Law with
respect to any Obligor; (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, dissolution, reorganization or other similar case or proceeding
with respect to any Obligor or with respect to a material portion of their
respective assets; (c) any liquidation, dissolution, reorganization or winding
up of any Obligor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Obligor.
“Lien” means any lien, mortgage, pledge, assignment, hypothecation, security
interest, fixed or floating charge or encumbrance of any kind or nature
(including any conditional sale or other title retention agreement, leasehold
lien and any lease in the nature thereof, and any agreement to give any security
interest) and any option, trust or deposit or other preferential arrangement of
any kind or nature having the practical effect of any of the foregoing.


6



--------------------------------------------------------------------------------





“Modifications” means any amendments, restatements, amendment and restatements,
supplements, modifications, waivers, renewals, replacements, consolidations,
severances, substitutions and extensions of any document or instrument from time
to time; “Modify”, “Modified”, or related words shall have meanings correlative
thereto.
“Notes” shall have the meaning set forth in the Indenture.
“Notes Collateral Agent” has the meaning assigned to that term in the Preamble
to this Agreement.
“Notes Security Agreement” means the “Security Agreement” as defined in the
Indenture.
“Obligor” means, collectively, the First Lien Pari Passu Parties and any other
Bridge Loan Party.
“Outstanding Liabilities” is defined in Section 4.3(a) of this Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, joint stock company, unincorporated association, company,
partnership, limited partnership, Governmental Authority or other entity of
whatever nature.
“PPSA” means the Personal Property Security Act as from time to time in effect
in the Province of Alberta (including the orders and regulations issued pursuant
thereto); provided, however, in the event that, by reason of any provision of
law, perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by a Personal Property
Security Act as in effect in a jurisdiction (including the orders and
regulations issued pursuant thereto) other than the Province of Alberta, “PPSA”
means the Personal Property Security Act as in effect in such other jurisdiction
(including the orders and regulations issued pursuant thereto) for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority in such Collateral.
“Receiver” means any privately appointed or court appointed receiver or receiver
and manager, interim receiver, liquidator, trustee-in-bankruptcy, administrator,
administrative receiver and any other like or similar official for any Grantor,
Collateral or any of the business, undertakings, property and assets of any
Grantor appointed by the Notes Collateral Agent, Term Loan Collateral Agent,
Controlling First Lien Pari Passu Debt Agent or Bridge Loan Collateral Agent,
respectively, pursuant to their respective Secured Documents, or by a court on
application by the Notes Collateral Agent, Term Loan Collateral Agent,
Controlling First Lien Pari Passu Debt Agent or Bridge Loan Collateral Agent.
“Secured Documents” means the Bridge Loan Documents and the First Lien Pari
Passu Documents.
“Series” means each of the First Lien Pari Passu Obligations.
“Term Loan Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.


7



--------------------------------------------------------------------------------





“Term Loan Security Agreement” means the “Guaranty and Collateral Agreement” as
defined in the Credit Agreement.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
successor statute) as adopted and in force in the State of New York, or, when
the laws of any other jurisdiction govern the method or manner of the perfection
or enforcement of any security interest in any applicable collateral, the
Uniform Commercial Code (or any successor statute) of such jurisdiction.

Section 1.2    Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time Modified in accordance with the terms of
this Agreement;
(b)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(e)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and
(f)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including, without limitation, real property, personal property,
cash, securities, accounts and contract rights.
Section 1.3    Québec, Canada Provisions.
(a)    For purposes of any assets, liabilities or persons located in the
Province of Québec, Canada and for all other purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Québec, Canada or a court or tribunal exercising jurisdiction in
the Province of Québec, Canada, (a) “personal property” shall include “movable
property”, (b) “real property” or “real estate” shall include “immovable
property”, (c) “tangible property” shall include “corporeal property”, (d)
“intangible property” shall include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and “reservation of ownership”, (f) all references to
filing, perfection, priority, remedies, registering or recording under the UCC
or the PPSA shall include


8



--------------------------------------------------------------------------------





publication under the Civil Code of Québec, Canada, (g) all references to
“perfection” of or “perfected” Liens shall include a reference to an “opposable”
or “set up” hypothec as against third parties, (h) any “right of offset”, “right
of setoff” or similar expression shall include a “right of compensation”, (i)
“goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” or “mechanics, materialmen,
repairmen, construction contractors or other like Liens” shall include “legal
hypothecs” and “legal hypothecs in favour of persons having taken part in the
construction or renovation of an immovable”, (l) “joint and several” shall
include “solidary”, (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault”, (n) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”, (o) “easement” shall include
“servitude”, (p) “priority” shall include “rank” or “prior claim”, as applicable
(q) “survey” shall include “certificate of location and plan”, (r) “state” shall
include “province”, (s) “fee simple title” shall include “absolute ownership”
and “ownership” (including ownership under a right of superficies), (t)
“accounts” shall include “claims”, (u) “legal title” shall be including “holding
title on behalf of an owner as mandatory or prête-nom”, (v) “ground lease” shall
include “emphyteusis” or a “lease with a right of superficies”, as applicable,
(w) “leasehold interest” shall include a “valid lease”, (x) “lease” shall
include a “leasing contract” and (y) “guarantee” and “guarantor” shall include
“suretyship” and “surety”, respectively.
(b)    In the event the Bridge Collateral Agent is replaced in accordance with
the terms of the Bridge Loan Credit Agreement, the replacement Bridge Collateral
Agent shall also constitute the replacement hypothecary representative (fondé de
pouvoir) for the purposes of any Liens granted under the laws of the Province of
Québec, Canada without any further formality (subject to the registration at the
Register of Personal and Movable Real Rights of a notice of replacement for the
purposes of exercising the rights relating to any such hypothec, as contemplated
by Article 2692 of the Civil Code of Québec, Canada).
(c)    Each reference in this Agreement to each of the expressions the “Notes
Collateral Agent”, “Term Loan Collateral Agent’ and “Bridge Loan Collateral
Agent” shall also include any fondé de pouvoir under and any Receiver appointed
by or on the application of the Notes Collateral Agent, Term Loan Collateral
Agent, the Controlling First Lien Pari Passu Debt Agent and Bridge Loan
Collateral Agent, respectively, pursuant to their respective Secured Documents.

ARTICLE II    
Lien Priorities

Section 2.1    Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
First Lien Pari Passu Obligations granted on the Collateral or of any Liens
securing the Bridge Loan Obligations granted on the Collateral, and
notwithstanding any provision of the UCC, the PPSA or any other applicable law,
the First Lien Pari Passu Documents or the Bridge Loan Documents or any defect
or deficiencies in, or failure to perfect, the Liens securing the First Lien
Pari Passu Obligations or the Bridge Loan Obligations, or any other circumstance
whatsoever, and whether in or outside of an Insolvency or Liquidation
Proceeding, the Bridge Loan Agent (on behalf of itself and the other Bridge Loan
Claimholders)


9



--------------------------------------------------------------------------------





and the Controlling First Lien Pari Passu Debt Agent (on behalf of itself and
the other First Lien Pari Passu Claimholders) each hereby agree that:
(a)    Any Lien on the Collateral securing any Bridge Loan Obligations now or
hereafter held by or on behalf of the Bridge Loan Agent, any Bridge Loan
Claimholder or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be first, prior, continuing and senior in right, priority,
operation, effect and all other purposes and respects to any Lien on the
Collateral securing any First Lien Pari Passu Obligations.
(b)    Any Lien on the Collateral securing any First Lien Pari Passu Obligations
now or hereafter held by or on behalf of the Controlling First Lien Pari Passu
Debt Agent, any First Lien Pari Passu Claimholders or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be subject to, junior and
subordinate in right, priority, operation, effect and all other purposes and
respects to all Liens on the Collateral securing any Bridge Loan Obligations.
All Liens on the Collateral securing any Bridge Loan Obligations shall be and
remain first, prior, continuing and senior in right, priority, operation, effect
and all other purposes and respects to all Liens on the Collateral securing any
First Lien Pari Passu Obligations.

Section 2.2    Prohibition on Contesting Liens. Each of the Bridge Loan Agent
(on behalf of itself and the other Bridge Loan Claimholders) and the Controlling
First Lien Pari Passu Debt Agent (on behalf of itself and the other First Lien
Pari Passu Claimholders) agrees that it will neither contest nor support (and
all hereby waive any right to contest or support) any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of another in any Collateral or the provisions of this Agreement
relating thereto; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of each of the Bridge Loan Agent (on behalf of
itself and the other Bridge Loan Claimholders) and the Controlling First Lien
Pari Passu Debt Agent (on behalf of itself and the other First Lien Pari Passu
Claimholders) to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Bridge Loan
Obligations or the First Lien Pari Passu Obligations.

Section 2.3    Release of Bridge Loan First Priority Collateral. In the event
the Bridge Loan Agent desires to release or agrees to release any of its Liens
on all or any part of the Collateral in connection with the exercise of
remedies, including, without limitation, the sale, transfer or other disposition
thereof, the Bridge Loan Agent shall provide the Controlling First Lien Pari
Passu Debt Agent with reasonable prior written notice thereof. Each of the
Controlling First Lien Pari Passu Debt Agent and any other First Lien Pari Passu
Secured Party shall be deemed automatically and unconditionally to have
consented to such sale, transfer or other disposition and the Lien of such First
Lien Pari Passu Claimholders on such Collateral automatically and
unconditionally shall be deemed to be, and shall be, released and terminated
contemporaneously with the release by the Bridge Loan Agent of its Lien thereon,
as long as such prior written notice has been given to the Controlling First
Lien Pari Passu Debt Agent. Each of the First Lien Pari Passu Claimholders
agrees that no further act or documentation shall be necessary to evidence such
release and termination as


10



--------------------------------------------------------------------------------





long as the Bridge Loan Agent has complied with the foregoing notice
requirement. In the event that the Bridge Loan Agent requests the Controlling
First Lien Pari Passu Debt Agent and/or any First Lien Pari Passu Secured Party
to execute and deliver any formal release or termination of such Lien upon such
Collateral, the Controlling First Lien Pari Passu Debt Agent agrees to execute
the same forthwith.

Section 2.4    Notice of Liens. The Bridge Loan Agent (on behalf of itself and
the other Bridge Loan Claimholders) and the Controlling First Lien Pari Passu
Debt Agent (on behalf of itself and the other First Lien Pari Passu
Claimholders) each acknowledge that this Agreement shall constitute notice of
their respective interests in the Collateral under and for any purpose such a
notice may be required by the UCC or the PPSA.

Section 2.5    Perfection of Liens. The Bridge Loan Agent shall not be
responsible for perfecting and/or maintaining the perfection of Liens with
respect to the Collateral for the benefit of the First Lien Pari Passu Secured
Parties. None of the First Lien Pari Passu Secured Parties, including the
Controlling First Lien Pari Passu Debt Agent, shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Bridge Loan Agent. The provisions of this
Agreement are intended to govern the respective Lien priorities as between the
Bridge Loan Agent (on behalf of itself and the other Bridge Loan Claimholders)
and the Controlling First Lien Pari Passu Debt Agent (on behalf of itself and
the First Lien Pari Passu Secured Parties) and shall not impose on the Bridge
Loan Agent, the Controlling First Lien Pari Passu Debt Agent or the other First
Lien Pari Passu Secured Parties or any agent or trustee therefor, any
obligations in respect of the disposition of proceeds of any Collateral which
would conflict with the prior perfected claims therein in favor of any other
Person or any order or decree or any court or Governmental Authority or any
applicable law.

ARTICLE III    
Enforcement

Section 3.1    Restrictions on Exercise of Remedies by Controlling First Lien
Pari Passu Debt Agent and any other First Lien Pari Passu Secured Party.
(a)    Until the Discharge of Bridge Loan Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Bridge Loan Party:
(i)    neither the Controlling First Lien Pari Passu Debt Agent nor any First
Lien Pari Passu Secured Party will, directly or indirectly, and even if an
“Event of Default” (as defined in any First Lien Pari Passu Document) has
occurred and the First Lien Pari Passu Debt has been accelerated, (A) exercise
or seek to exercise (or support any other Person in doing the same) any rights
or remedies with respect to any Collateral (including the exercise of any right
of setoff or recoupment) or institute (or support any other Person in doing the
same) any action or proceeding (judicial or otherwise, including the
commencement of any Insolvency or Liquidation Proceeding) with respect to such
rights or remedies related to any Collateral (including, without limitation, any
action of foreclosure); (B) contest, protest or object to (or support any other
Person in doing the same) any foreclosure proceeding or


11



--------------------------------------------------------------------------------





action brought by the Bridge Loan Agent or any other exercise by the Bridge Loan
Agent of any rights and remedies relating to the Collateral under the Bridge
Loan Agreement or any other Bridge Loan Document; or (C) object to, contest or
oppose (or support any other Person in doing the same) the forbearance by the
Bridge Loan Agent from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Collateral;
(ii)    the Bridge Loan Agent shall have the exclusive right to enforce any and
all rights, exercise remedies (including set-off and recoupment and the right to
credit bid any amount of its debt) and make determinations regarding the
release, management, enforcement, disposition, or restrictions with respect to
the Collateral, in each case in the exercise of its sole and absolute
discretion, without any consultation with, notice to or the consent of the
Controlling First Lien Pari Passu Debt Agent or any other First Lien Pari Passu
Secured Party, and such exercise and enforcement shall include, without
limitation, the rights of an agent appointed by the Bridge Loan Agent (including
any receiver, manager or receiver and manager) to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code or the PPSA and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction;
provided, however, that (x) in any Insolvency or Liquidation Proceeding
commenced by or against any Bridge Loan Party, the Controlling First Lien Pari
Passu Debt Agent may file a claim, proof of claim and/or security, or statement
of interest with respect to the First Lien Pari Passu Obligations owing to the
holders of the First Lien Pari Passu Obligations, subject to and consistent with
the limitations contained in this Agreement, (y) the Controlling First Lien Pari
Passu Debt Agent may take such action (not adverse in any way to the priority
status of the Liens on the Collateral securing the Bridge Loan Obligations or
the rights of the Bridge Loan Agent to exercise any remedies in respect thereof)
solely necessary to preserve or protect its Lien on the Collateral so long as
such action is consistent with the terms and limitations on the Controlling
First Lien Pari Passu Debt Agent and the other First Lien Pari Passu Secured
Parties imposed by this Agreement, and (z) the Controlling First Lien Pari Passu
Debt Agent may take any action to foreclose upon any such Collateral so long as
(i) 180 days have elapsed from the date that the Controlling First Lien Pari
Passu Debt Agent has given written notice to the Bridge Loan Agent of either (x)
the occurrence of an “Event of Default” under and as defined in the Indenture
consisting of nonpayment of any principal or interest then due under the First
Lien Pari Passu Debt (an “First Lien Pari Passu Payment Default”) or (y) the
occurrence of an “Event of Default” under and as defined in any First Lien Pari
Passu Document other than any First Lien Pari Passu Payment Default, together
with acceleration of the First Lien Pari Passu Obligations, (ii) the Bridge Loan
Agent is not diligently pursuing in good faith the exercise of its enforcement
rights or remedies against a material portion of such Collateral at the end of
such 180-day period and (iii) the proceeds received by the Controlling First
Lien Pari Passu Debt Agent or any other First Lien Pari Passu Secured Party in
connection with such foreclosure action by the Controlling First Lien Pari Passu
Debt Agent is applied pursuant to Section 4.1 hereof; provided that to the
extent that the Bridge Loan Agent or any other Bridge Loan Claimholder is stayed
or otherwise prohibited by law from exercising such rights or remedies


12



--------------------------------------------------------------------------------





in respect of the relevant Collateral during such 180-day period, then the
foregoing 180-day period shall be automatically extended by the number of days
of such stay or prohibition.
(b)    The Controlling First Lien Pari Passu Debt Agent, on behalf of itself and
the other First Lien Pari Passu Secured Parties, agrees that it will not take or
receive, directly or indirectly, in cash or other property or by setoff,
counterclaim or in any other manner (whether pursuant to any enforcement,
collection, execution, levy or foreclosure proceeding or otherwise), any
Collateral or any proceeds of Collateral, in each case in connection with the
exercise of any right or remedy (including set off), if any, with respect to any
Collateral (or in respect of any such Collateral in the event of the occurrence
of any Insolvency or Liquidation Proceeding with respect to any Bridge Loan
Party) unless and until the Discharge of Bridge Loan Obligations has occurred.
Without limiting the generality of the foregoing, unless and until the Discharge
of Bridge Loan Obligations has occurred, except as expressly provided in the
first proviso to Section 3.1(a) above, the sole right and remedy of the
Controlling First Lien Pari Passu Debt Agent and the other First Lien Pari Passu
Secured Parties with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the applicable First Lien Pari Passu Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Bridge Loan Obligations has occurred.
(c)    Subject to the first proviso of Section 3.1(a) above and without limiting
the effect of the other provisions of this Agreement:
(i)    the Controlling First Lien Pari Passu Debt Agent, for itself and on
behalf of any other First Lien Pari Passu Secured Party, agrees that neither it
nor any other First Lien Pari Passu Secured Party will take any action (or
support any other Person in doing the same) that would hinder or interfere with
any exercise of rights or remedies by the Bridge Loan Agent under the Bridge
Loan Documents with respect to the Collateral, including any sale, lease,
exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise, unless otherwise prohibited hereunder;
(ii)    the Controlling First Lien Pari Passu Debt Agent, for itself and on
behalf of the other First Lien Pari Passu Secured Parties, hereby waives any and
all rights it or such First Lien Pari Passu Secured Party may have as a junior
lien creditor or otherwise to object to the manner in which the Bridge Loan
Agent seeks to enforce, manage or collect the Bridge Loan Obligations or the
Liens securing the Bridge Loan Obligations granted in any of the Collateral,
regardless of whether any action or failure to act by or on behalf of the Bridge
Loan Agent is adverse to the interests of the First Lien Pari Passu Secured
Parties; and
(iii)    the Controlling First Lien Pari Passu Debt Agent hereby acknowledges
and agrees that no covenant, agreement or restriction contained in the
applicable First Lien Pari Passu Documents shall be deemed to restrict in any
way the rights and remedies of the Bridge Loan Agent with respect to the
Collateral as set forth in this Agreement and the Bridge Loan Documents.


13



--------------------------------------------------------------------------------





(d)    Nothing in this Agreement shall prohibit the receipt by the Controlling
First Lien Pari Passu Debt Agent or any other First Lien Pari Passu Secured
Party of the required payments of interest, principal and other amounts owed in
respect of the First Lien Pari Passu Obligations so long as such receipt is not
the direct or indirect result of the exercise or support by any of them of
rights or remedies in contravention of this Agreement of any Lien held by any of
them.

ARTICLE IV    
Payments

Section 4.1    Application of Proceeds. So long as the Discharge of Bridge Loan
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Bridge Loan Party, any
Collateral or proceeds thereof received in connection with the sale, transfer or
other disposition of, or collection on, such Collateral shall be applied by the
Bridge Loan Agent to the Bridge Loan Obligations in such order as specified in
the Bridge Loan Agreement and Bridge Loan Documents or, if any, retained by the
applicable Bridge Loan Party to the extent permitted pursuant to the terms of
the Bridge Loan Agreement and Bridge Loan Documents. Upon the Discharge of
Bridge Loan Obligations, the Bridge Loan Agent shall first deliver any
Collateral (including any proceeds thereof) in its possession or control, if
any, to the Controlling First Lien Pari Passu Debt Agent for application to the
First Lien Pari Passu Obligations in such order as specified in the First Lien
Pari Passu Documents until the Discharge of First Lien Pari Passu Obligations,
and thereafter as directed in writing by the Bridge Loan Parties’ Representative
or a court of competent jurisdiction.

Section 4.2    Payments Over. So long as the Discharge of Bridge Loan
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Bridge Loan Party, any
Collateral or proceeds thereof received by the Controlling First Lien Pari Passu
Debt Agent or any First Lien Pari Passu Secured Party in connection with the
exercise of any right or remedy (including set-off) relating to the Collateral,
shall be segregated and held in trust and shall be immediately paid over to the
Bridge Loan Agent in the same form as received, with any necessary endorsements,
until the Discharge of Bridge Loan Obligations, unless a court of competent
jurisdiction otherwise directs. The Bridge Loan Agent is hereby authorized to
make any such endorsements as agent for the Controlling First Lien Pari Passu
Debt Agent or the applicable First Lien Pari Passu Secured Party. This
authorization is coupled with an interest and is irrevocable until the Discharge
of Bridge Loan Obligations.

ARTICLE V    
Bankruptcy

Section 5.1    Financing Matters. If any Bridge Loan Party shall be subject to
any Insolvency or Liquidation Proceeding and the Bridge Loan Agent shall desire
to permit the use of cash collateral under Section 363 of the Bankruptcy Code or
any similar Bankruptcy Law or to permit any Bridge Loan Party to obtain
financing under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”) which may be secured by any assets of any Bridge Loan Party,
so long as the Controlling First Lien Pari Passu Debt Agent receives adequate
protection in the form of a replacement Lien on the DIP Financing collateral
(including cash collateral, an “Adequate Protection Lien”), which Adequate
Protection Lien on any assets not constituting


14



--------------------------------------------------------------------------------





Collateral or not of the type constituting Collateral shall be junior and
subordinated to the Liens securing the Bridge Loan Obligations and such DIP
Financing (and all obligations relating thereto, including any “carve-out”
agreed to by the Bridge Loan Agent) on the same basis as the other Liens on the
Collateral that secures the First Lien Pari Passu Obligations are so
subordinated to the Liens thereon that secure the Bridge Loan Obligations under
this Agreement, then until the Discharge of Bridge Loan Obligations has
occurred, the Controlling First Lien Pari Passu Debt Agent, on behalf of itself
and the other First Lien Pari Passu Secured Parties, agrees that it will raise
no objection, and consents to such use of cash collateral or DIP Financing and
will not request adequate protection or any other relief in connection therewith
(except to the extent solely provided in this Section 5.1 or relating to the
Collateral), and will subordinate its Liens in the Collateral to such DIP
Financing (and all obligations relating thereto) on the same basis as the Liens
on the Collateral that secure the First Lien Pari Passu Obligations are
subordinated to the Liens thereon that secures the Bridge Loan Obligations under
this Agreement, and agrees that written notice received three (3) Business Days
prior to the entry of an order approving such usage of cash collateral or
approving such financing on an interim basis shall be adequate notice; provided
that the aforesaid agreements and consents of the Controlling First Lien Pari
Passu Debt Agent, on behalf of itself and the other First Lien Pari Passu
Secured Parties, shall not be conditional upon the Controlling First Lien Pari
Passu Debt Agent receiving an Adequate Protection Lien in Insolvency or
Liquidation Proceedings under Canadian Bankruptcy Laws. The Controlling First
Lien Pari Passu Debt Agent, on behalf of itself and the other First Lien Pari
Passu Secured Parties, taken as a whole (and for the avoidance of doubt, not
individually), agrees that it will not provide or seek (or support any other
Person seeking) to provide DIP Financing to any Bridge Loan Party so long as the
Bridge Loan Agent or the Bridge Loan Lenders desires to provide such DIP
Financing which satisfies each of the requirements listed above; provided that
this restriction does not apply to the extent the First Lien Pari Passu Secured
Parties are the same as (or affiliates of) the Bridge Loan Parties.

Section 5.2    Relief from the Automatic Stay or other Stay of Proceedings.
Until the Discharge of Bridge Loan Obligations, the Controlling First Lien Pari
Passu Debt Agent, on behalf of itself and the other First Lien Pari Passu
Secured Parties, agrees that none of them shall seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral, without the prior written consent of the Bridge Loan Agent.

Section 5.3    Adequate Protection.
The Controlling First Lien Pari Passu Debt Agent, on behalf of itself and the
other First Lien Pari Passu Secured Parties, agrees that none of them shall
contest (or support any other Person contesting) (i) any request by the Bridge
Loan Agent for adequate protection, or (ii) any objection by the Bridge Loan
Agent to any motion, relief, action or proceeding based on the Bridge Loan Agent
claiming a lack of adequate protection, in each case, in respect of the
Collateral.

Section 5.4    Avoidance Issues.
If any Bridge Loan Claimholder is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to or to the estate of any
Bridge Loan Party any amount (a “Bridge Loan Obligation Recovery”) received in
respect of any Subject Collateral, then the Bridge Loan Obligations shall be
reinstated to the extent of such Bridge Loan Obligation Recovery and the Bridge
Loan Claimholders shall be entitled to receive payment in full in cash
(including, in the case of any letter of credit, cash collateral therefor) with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Bridge Loan Obligation Recovery, this Agreement shall
be reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations or
rights of the parties hereto. The Controlling First Lien Pari Passu Debt Agent
and each First Lien Pari Passu Secured Party agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise; it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over (but with respect to the Controlling First Lien Pari Passu Debt
Agent only to the extent not previously distributed by it to the holders of the
Notes) for application in accordance with the priorities set forth in this
Agreement.

Section 5.5    Asset Dispositions in an Insolvency or Liquidation Proceeding.
None of the Controlling First Lien Pari Passu Debt Agent or the other First Lien
Pari Passu Secured Parties shall, in an Insolvency or Liquidation Proceeding or
otherwise, oppose or contest any marketing, sale, sale procedures or disposition
of any assets of any Bridge Loan Party made in accordance with this Agreement
consisting of any Collateral that is supported by the Bridge Loan Agent, and the
Controlling First Lien Pari Passu Debt Agent and each other First Lien Pari
Passu Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy Code and under other applicable Bankruptcy Law (and otherwise) to
such marketing, sale, sale procedures or disposition supported by the Bridge
Loan Agent and to have released their Liens in such assets in accordance with
this Agreement.

Section 5.6    No Surcharge of Collateral.
None of the Controlling First Lien Pari Passu Debt Agent or any other First Lien
Pari Passu Secured Party shall, in an Insolvency or Liquidation Proceeding or
otherwise, assert or enforce, at any time when the Discharge of Bridge Loan
Obligations has not occurred, any claim under Section 506(c) of the Bankruptcy
Code (and otherwise) for costs or expenses of preserving or disposing of any
Collateral.

Section 5.7    Right to Credit Bid.
None of the Controlling First Lien Pari Passu Debt Agent or any other First Lien
Pari Passu Secured Party shall object to, contest or oppose (or support any
other Person in objecting to, contesting or opposing) in any manner the exercise
by the Bridge Loan Agent of the right to “credit bid” pursuant to Section 363(k)
of the Bankruptcy Code or other applicable law in respect of the Collateral.

Section 5.8    Plan Treatment.
None of the Controlling First Lien Pari Passu Debt Agent or any other First Lien
Pari Passu Secured Party shall seek (or cause or support any other Person to
seek) the filing, approval or confirmation of any plan of reorganization,
compromise, arrangement or liquidation or similar dispositive plan (including in
connection with any sale under Section 363 of the Bankruptcy Code) that does not
expressly provide for the Discharge of Bridge Loan Obligations on the plan’s
effective date.

Section 5.9    Effectiveness in Insolvency or Liquidation Proceedings.
This Agreement shall be effective both before and after the commencement of an
Insolvency or Liquidation Proceeding.

ARTICLE VI    
Other Agreements

Section 6.1    Insurance.
Notwithstanding any provision to the contrary in the First Lien Pari Passu
Documents, unless and until the Discharge of Bridge Loan Obligations has
occurred, the Bridge Loan Agent shall have the sole and exclusive right (as
between the Controlling First Lien Pari Passu Debt Agent and the Bridge Loan
Agent) to adjust settlement for any insurance policy covering the Collateral in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of Bridge Loan
Obligations has occurred, all proceeds of any such policy covering the
Collateral and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect to the Collateral shall be paid to the Bridge Loan
Agent for the benefit of the Bridge Loan Claimholders pursuant to the terms of
the Bridge Loan Documents and thereafter, to the extent no Bridge Loan
Obligations are outstanding, to the Controlling First Lien Pari Passu Debt Agent
for the benefit of the First Lien Pari Passu Debt General Parties and applied by
the Controlling First Lien Pari Passu Debt Agent as required under the First
Lien Intercreditor Agreement. Until the Discharge of Bridge Loan Obligations has
occurred, if the Controlling First Lien Pari Passu Debt Agent shall, at any
time, receive any proceeds of any such insurance policy covering the Collateral,
it shall pay such proceeds over to the Bridge Loan Agent within two (2) Business
Days after receipt in the same form as received, with any necessary endorsements
or as a court of competent jurisdiction may otherwise direct. The Bridge Loan
Agent is hereby authorized to make any such endorsements as agent for the
Controlling First Lien Pari Passu Debt Agent. This authorization is coupled with
an interest and is irrevocable until the Discharge of the Bridge Loan
Obligations.

Section 6.2    Obligations Unconditional. All rights, interests, agreements and
obligations of the Bridge Loan Agent and the other Bridge Loan Claimholders and
the Controlling First Lien Pari Passu Debt Agent and the other First Lien Pari
Passu Secured Parties, respectively, hereunder shall remain in full force and
effect irrespective of:
(a)    any lack of validity or enforceability of any Bridge Loan Document or any
First Lien Pari Passu Document;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Bridge Loan Obligations or First Lien Pari Passu
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Bridge Loan Agreement or any other Bridge Loan Document or of
the terms of the Indenture or Credit Agreement;
(c)    any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Bridge Loan
Obligations or First Lien Pari Passu Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of any Obligor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Bridge Loan
Obligations or the First Lien Pari Passu Obligations, or of the Controlling
First Lien Pari Passu Debt Agent or any other First Lien Pari Passu Secured
Party in respect of this Agreement, or of the Bridge Loan Agent or any other
Bridge Loan Claimholder in respect of this Agreement.

Section 6.3    Certain Terms Concerning the Controlling First Lien Pari Passu
Debt Agent. The Controlling First Lien Pari Passu Debt Agent is executing and
delivering this Agreement solely in its capacity as such and pursuant to the
direction to so execute and deliver pursuant to the First Lien Intercreditor
Agreement. The Controlling First Lien Pari Passu Debt Agent shall have no duties
or obligations under or pursuant to this Agreement other than such duties and
obligations as may be expressly set forth in this Agreement. The Controlling
First Lien Pari Passu Debt Agent shall not be deemed to owe any fiduciary duty
to the Bridge Loan Agent, any Bridge Loan Claimholder or any other Bridge Loan
Party.
Section 6.4.     Canadian Borrowers’ Assets. Each of the First Lien Pari Passu
Secured
Parties and the Controlling First Lien Pari Passu Debt Agent covenant and agree
that they will
not take any Liens on any assets of the Canadian Borrower and the Canadian
Grantors; provided, it being understood and agreed that the Controlling First
Lien Pari Passu Debt Agent shall take Liens on 100% of the partnership interest
(general partner interests and limited partner interests) in Westmoreland
Canadian Investments, LP.



ARTICLE VII    
Gratuitous Bailment for Perfection of Certain Security Interests;
Rights under Permits and Licenses

Section 7.1    General. The Bridge Loan Agent agrees and acknowledges that if it
shall at any time hold a Lien on Collateral that can be perfected by the
possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of the Bridge Loan Agent, the Bridge Loan Agent
shall also hold such Collateral as gratuitous bailee for the Controlling First
Lien Pari Passu Debt Agent for the sole purpose of perfecting the Lien of the
First Lien Pari Passu Secured Parties on such Collateral. The Controlling First
Lien Pari Passu Debt Agent agrees and acknowledges that if it shall at any time
hold a Lien on any Collateral that can be perfected by the possession or control
of such Collateral or of any account in which such Collateral is held, and if
such Collateral or any such account is in fact in the possession or under the
control of the Controlling First Lien Pari Passu Debt Agent, the Controlling
First Lien Pari Passu Debt Agent shall also hold such Collateral as gratuitous
bailee for the Bridge Loan Agent for the sole purpose of perfecting the Lien of
the Bridge Loan Claimholders on such Collateral. It is agreed that the
obligations of the Bridge Loan Agent and the Controlling First Lien Pari Passu
Debt Agent, and the rights of the Bridge Loan Claimholders and First Lien Pari
Passu Secured Parties, in connection with any such bailment arrangement will be
in all respects subject to the provisions of Article 2. Notwithstanding anything
to the contrary herein, the Bridge Loan Agent and the Controlling First Lien
Pari Passu Debt Agent will be deemed to make no representation as to the
adequacy of the steps taken by it to perfect the Lien on any such Collateral and
shall have no responsibility, duty, obligation or liability to the Bridge Loan
Claimholders and First Lien Pari Passu Secured Parties or any other person for
such perfection or failure to perfect, it being understood that the sole purpose
of this Article 7 is to enable (a) the Bridge Loan Claimholders to obtain a
perfected Lien in such Collateral to the extent, if any, that such perfection
results from the possession or control of such Collateral or any such account by
the Controlling First Lien Pari Passu Debt Agent and (b) the First Lien Pari
Passu Secured Parties to obtain a perfected Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such account by the Bridge Loan Agent. Subject to the
Bridge Loan Agent and the Controlling First Lien Pari Passu Debt Agent receiving
such indemnifications as shall be required by the Bridge Loan Agent or the
Controlling First Lien Pari Passu Debt Agent, from and after the Discharge of
First Lien Pari Passu Obligations or the Discharge of Bridge Loan Obligations,
as applicable, the Bridge Loan Agent and the Controlling First Lien Pari Passu
Debt Agent shall take all such actions in its power as shall reasonably be
requested by (a) the Controlling First Lien Pari Passu Debt Agent in the case of
the Discharge of Bridge Loan Obligations or (b) the Bridge Loan Agent in the
case of the Discharge of First Lien Pari Passu Obligations (at the sole cost and
expense of the Grantors) to transfer possession of such Collateral in its
possession (in each case to the extent the Bridge Loan Agent or the Controlling
First Lien Pari Passu Debt Agent, as applicable, has a Lien on such Collateral
after giving effect to any prior or concurrent releases of Liens) as instructed.
In addition, prior to the discharge of either the Bridge Loan Obligations or the
First Lien Pari Passu Obligations, upon the written request of the Bridge Loan
Agent, the Controlling First Lien Pari Passu Debt Agent shall take all such
actions in its power as shall reasonably be requested to transfer possession of
such Collateral in its possession (to the extent the Bridge Loan Agent states in
such request that it has a Lien on such Collateral) to the Bridge Loan Agent as
instructed, in which event the perfected security interest of the Controlling
First Lien Pari Passu Debt Agent shall continue unaffected pursuant to this
Section 7.1.

Section 7.2    Deposit Accounts. The Grantors, to the extent required by the
Bridge Loan Agreement, may from time to time establish Deposit Accounts with
certain depositary banks in which collections from Inventory and Accounts may be
deposited. To the extent that any such Deposit Account is under the control of
the Bridge Loan Agent at any time, the Bridge Loan Agent will act as agent and
gratuitous bailee for the Controlling First Lien Pari Passu Debt Agent for the
purpose of perfecting the Liens of the First Lien Pari Passu Secured Parties in
such Deposit Accounts and the cash and other assets therein as provided in
Section 7.1 (but will have no duty, responsibility or obligation to the First
lien Pari Passu Secured Parties (including, without limitation, any duty,
responsibility or obligation as to the maintenance of such control, the effect
of such arrangement or the establishment of such perfection)). Unless the Liens
of the First Lien Pari Passu Secured Parties on such Collateral shall have been
or concurrently are released, after the occurrence of any Discharge of Bridge
Loan Obligations, the Bridge Loan Agent shall, to the extent that the same are
then under the sole dominion and control of the Bridge Loan Agent and that such
action is otherwise within the power and authority of the Bridge Loan Agent
pursuant to the Bridge Loan Documents, at the request of the Controlling First
Lien Pari Passu Debt Agent, cooperate with Grantors and the Controlling First
Lien Pari Passu Debt Agent (at the expense of the Grantors) in permitting
control of any Deposit Accounts to be transferred from the Bridge Loan Agent to
the Controlling First Lien Pari Passu Debt Agent (or for other arrangements with
respect to each such Deposit Account satisfactory to the Controlling First Lien
Pari Passu Debt Agent to be made).
Section 7.3    Sub-Agent. The Term Loan Collateral Agent agrees to act as, and
is hereby appointed as, sub-agent for the Bridge Loan Agent with respect to the
existing mortgages and acts as directed by the Bridge Loan Agent all actions in
such capacity in accord and with this Agreement.



ARTICLE VIII    
Miscellaneous

Section 8.1    Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the Bridge Loan Documents or the First Lien
Pari Passu Documents, the provisions of this Agreement shall govern and control.

Section 8.2    Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This Agreement is a continuing agreement of subordination pursuant to
its terms and in accordance with Section 510(a) of the Bankruptcy Code and
similar provisions or principles under Canadian Bankruptcy Law and shall survive
and continue in full force and effect in any Insolvency or Liquidation
Proceeding. All references to an Obligor shall include such Obligor as debtor
and debtor-in-possession and any receiver or trustee for such Obligor in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Agreement shall terminate and be of no further force
and effect upon the Discharge of Bridge Loan Obligations and the termination of
any commitments to lend under the Bridge Loan Agreement.

Section 8.3    Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed by Bridge Loan Agent and Controlling First Lien Pari
Passu Debt Agent, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time; provided that if any amendment or modification is
deemed by the Bridge Loan Lenders and First Lien Pari Passu Parties to be
adverse to the Issuer, such amendment and or modification shall be in writing
signed by the Bridge Loan Agent, Controlling First Lien Pari Passu Debt Agent
and Issuer. Notwithstanding the foregoing, no Bridge Loan Party shall have any
right to consent to, Modify or approve any amendment, Modification or waiver of
any provision of this Agreement.

Section 8.4    SUBMISSION TO JURISDICTION; WAIVERS. 1. EACH OF THE BRIDGE LOAN
AGENT AND THE CONTROLLING FIRST LIEN PARI PASSU DEBT AGENT (ON BEHALF OF ITSELF
AND THE FIRST LIEN PARI PASSU SECURED PARTIES) IRREVOCABLY AND UNCONDITIONALLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF (1) THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT SITTING FOR
THE SOUTHERN DISTRICT OF NEW YORK AND (2) ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT TO THE
EXTENT SUCH COURTS WOULD HAVE SUBJECT MATTER JURISDICTION WITH RESPECT THERETO,
AND SAID PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN ANY
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, OR THAT
ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION.
(A)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 8.4(A). EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(B)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, FOR ITSELF
AND ITS PROPERTY, (1) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.6, AND (2) AGREES THAT SERVICE AS PROVIDED IN THIS SECTION 8.4(C) IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

Section 8.5    WAIVERS. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.5 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 8.6    Notices. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served, or sent by
facsimile or other electronic transmission or United States mail or Canada Post
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile or other electronic transmission, or three (3) Business
Days after depositing it in the United States mail or with Canada Post with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto shall be as set forth on Schedule II attached hereto, or,
as to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

Section 8.7    Further Assurances. Each of the Bridge Loan Agent and Controlling
First Lien Pari Passu Debt Agent agrees that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the applicable party may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

Section 8.8    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8.9    Binding on Successors and Assigns. This Agreement shall bind and
inure to the benefit of the respective successors and assigns of each of the
parties, including all other lenders that are successors to or assignees of the
Bridge Loan Agent and Controlling First Lien Pari Passu Debt Agent and including
any successor agent. As a condition of each assignment, each such additional
lender shall execute and deliver to the applicable agent an acknowledgment to
this Agreement acknowledging the agreement of such additional lender to be bound
by the terms hereof.

Section 8.10    No Marshalling. The First Lien Pari Passu Claimholders hereby
expressly waive to the fullest extent permitted by applicable law any rights
such First Lien Pari Passu Claimholders may have under applicable law to assert
the doctrine of marshalling or otherwise to require any Bridge Loan Claimholder
to marshal any Collateral for the benefit of the First Lien Pari Passu
Claimholders.

Section 8.11    Specific Performance. Each of the Bridge Loan Agent and the
Controlling First Lien Pari Passu Debt Agent may demand specific performance of
this Agreement, and each hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought against it
hereunder.

Section 8.12    Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 8.13    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or “pdf” electronic file shall be effective as delivery of a manually
executed counterpart of this Agreement or such other document or instrument, as
applicable.

Section 8.14    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

Section 8.15    Construction. The terms of this Agreement were negotiated among
business persons sophisticated in the area of business finance, and accordingly,
in construing the terms of this Agreement, no rule or law which would require
that this instrument be construed against the party who drafted this instrument
shall be given any force or effect.

Section 8.16    No Third Party Beneficiaries. No other Person not a party to
this Agreement, including any trustee-in-bankruptcy for, or bankruptcy estate
of, or any unsecured creditor of any Grantor shall have or be entitled to assert
rights or benefits hereunder. Nothing in this Agreement shall impair, as between
any Bridge Loan Party and the Bridge Loan Agent, or as between the First Lien
Pari Passu Parties and the Controlling First Lien Pari Passu Debt Agent, the
respective obligations of the Bridge Loan Parties and the First Lien Pari Passu
Parties to pay principal, interest, fees and all other amounts as provided in
the respective Bridge Loan Documents and the First Lien Pari Passu Documents.


15



--------------------------------------------------------------------------------






Section 8.17    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Bridge Loan Agent on the one hand and the Controlling
First Lien Pari Passu Debt Agent and the First Lien Pari Passu Secured Parties,
on the other hand. None of the Bridge Loan Parties, the First Lien Pari Passu
Parties nor any other creditor thereof shall have any rights hereunder except as
expressly set forth herein, and none of the Bridge Loan Parties or the First
Lien Pari Passu Parties may rely on the terms hereof, except to the extent of
rights and/or obligations expressly provided hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of any Bridge Loan
Party or any First Lien Pari Passu Party, which are absolute and unconditional,
to pay the Bridge Loan Obligations and the First Lien Pari Passu Obligations,
respectively, as and when the same shall become due and payable in accordance
with their terms. Each of Bridge Loan Agent, the Controlling First Lien Pari
Passu Debt Agent and the First Lien Pari Passu Secured Parties shall be
responsible for managing its financial relationships with their respective First
Lien Pari Passu Parties and Bridge Loan Parties, and none shall be deemed to be
the agent of the other for any purpose. Any of the Bridge Loan Agent,
Controlling First Lien Pari Passu Debt Agent and any First Lien Pari Passu
Secured Party may alter, amend, supplement, release, discharge or otherwise
modify any terms of its respective agreements with First Lien Pari Passu Parties
and Bridge Loan Parties without notice to or consent of the other, including,
without limitation, increasing the indebtedness under any such agreements or
extending the time for repayment thereof. Any such alterations, amendments,
supplements, releases, discharges, or modifications shall not affect the rights,
remedies and/or duties of the Bridge Loan Agent (on behalf of itself and the
Bridge Loan Claimholders) and the Controlling First Lien Pari Passu Debt Agent
(on behalf of itself and the First Lien Pari Passu Claimholders) hereunder.



IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.


16



--------------------------------------------------------------------------------





WILMINGTON SAVINGS FUND SOCIETY, FSB, 
as Bridge Loan Agent
By: /s/ Geoffrey J. Lewis 
Name: Geoffrey J. Lewis
Title: Vice President
U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent and Controlling First Lien Pari Passu Debt Agent
By: /s/ Christopher Gehman 
Name: Christopher Gehman
Title: Vice President
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Term Loan Collateral Agent
By: /s/ Geoffrey J. Lewis 
Name: Geoffrey J. Lewis
Title: Vice President
WESTMORELAND COAL COMPANY
By: /s/ Jennifer S. Grafton 
Name: Jennifer S. Grafton
Title: Chief Administrative Officer, Chief Legal Officer and Secretary





Acknowledged and Agreed to by:
 



[Signature Page – Intercreditor Agreement]



--------------------------------------------------------------------------------





BRIDGE LOAN PARTIES:


WESTMORELAND TEXAS JEWITT COAL COMPANY


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND COAL COMPANY ASSET CORP.


By:  /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary


WESTMORELAND ENERGY SERVICES NEW YORK, INC.


By:  /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary


HAYSTACK COAL COMPANY


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND SAN JUAN HOLDINGS, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND SAN JUAN, LLC


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary










SAN JUAN TRANSPORTATION COMPANY


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary




SAN JUAN COAL COMPANY


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND CANADA, LLC


By:  /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary


WESTMORELAND ENERGY SERVICES, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND POWER, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


BASIN RESOURCES, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND CANADIAN INVESTMENTS, L.P.


By: Westmoreland Canada LLC
Its: General Partner


   By:  /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary


By: Westmoreland Coal Company
Its: Limited Partner


   By:  /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary




ABSALOKA COAL, LLC


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


BUCKINGHAM COAL COMPANY, LLC


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND —NORTH CAROLINA POWER, L.L.C.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WEI – ROANOKE VALLEY, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND —ROANOKE VALLEY, L.P.


By: WEI ⸻ Roanoke Valley, Inc.
Its: General Partner


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary










WESTMORELAND ENERGY LLC


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary




WESTMORELAND RESOURCES, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary 




WRI PARTNERS, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND COAL SALES COMPANY, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WCC LAND HOLDING COMPANY, INC.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary




WESTMORELAND MINING LLC


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


DAKOTA WESTMORELAND CORPORATION


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary




TEXAS WESTMORELAND COAL CO.


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTERN ENERGY COMPANY


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND SAVAGE CORPORATION


By: /s/ Samuel N. Hagreen
   Name: Samuel N. Hagreen
   Title: Secretary


WESTMORELAND PARTNERS


By: Westmoreland - North Carolina Power, L.L.C.
Its: General Partner


   By: /s/ Samuel N. Hagreen
      Name: Samuel N. Hagreen
      Title: Secretary


By: Westmoreland-Roanoke Valley, LP
Its: General Partner


   By: WEI-Roanoke Valley, LP
   Its: General Partner


      By: /s/ Samuel N. Hagreen
         Name: Samuel N. Hagreen
         Title: Secretary




PRAIRIE MINES & ROYALTY ULC


By: /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary






WESTMORELAND CANADA HOLDINGS INC.


By: /s/ Jennifer S. Grafton
   Name: Jennifer S. Grafton
   Title: Secretary
 



[Signature Page – Intercreditor Agreement]



--------------------------------------------------------------------------------





Address for notices for the Bridge Loan Parties’ Representative:
Westmoreland Coal Company
9540 S. Maroon Circle
Englewood, CO 80112
Attention General Counsel





[Signature Page – Intercreditor Agreement]



--------------------------------------------------------------------------------






SCHEDULE I

LIST OF GRANTORS
Westmoreland Coal Company
Dakota Westmoreland Corporation
WCC Land Holding Company, Inc.
WEI–Roanoke Valley, Inc.
Western Energy Company
Westmoreland Coal Sales Company, Inc.
Westmoreland Energy LLC
Westmoreland Mining LLC
Westmoreland – North Carolina Power, L.L.C.
Westmoreland Partners
Westmoreland Resources, Inc.
Westmoreland–Roanoke Valley, L.P.
Westmoreland Savage Corporation
WRI Partners, Inc.
Texas Westmoreland Coal Co.
Basin Resources, Inc.
Buckingham Coal Company, LLC
Haystack Coal Company
Prairie Mines & Royalty ULC
Westmoreland Canadian Investments, L.P.
Westmoreland Canada Holdings Inc.
Westmoreland Canada LLC
Westmoreland Coal Company Asset Corp.
Westmoreland Energy Services New York, Inc.
Westmoreland Power, Inc.
Westmoreland Texas Jewett Coal Company
Westmoreland Energy Services, Inc.
Westmoreland San Juan Holdings, Inc.
Westmoreland San Juan, LLC
San Juan Transportation Company
San Juan Coal Company
Absaloka Coal, LLC





Schedule I



--------------------------------------------------------------------------------







SCHEDULE II

NOTICE ADDRESSES
If to Notes Collateral Agent:
U.S. Bank National Association
1021 East Cary Street, 18th Floor
Richmond, VA 23219
Attention: Corporate Trust Services, Chris Gehman
Telecopier No.: (804) 771-7925
Email: christopher.gehman@usbank.com
With a copy to:
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919
Attention: Kimberly Cohen
Telecopier No.: (860) 251-5212
Email: kcohen@goodwin.com
If to Term Loan Collateral Agent:
Wilmington Savings Fund Society, FSB
500 Delaware Avenue
Wilmington, DE 19801
Attention: Geoffrey J. Lewis
Tel: 302-573-3218
Email: adminagent@wsfsbank.com
as Administrative Agent






If to Issuer:
Westmoreland Coal Company
9450 South Maroon Circle, Suite 200
Englewood, Colorado 80112 
Attention: Jennifer S. Grafton
Telecopier No.: (724) 354-4564
With a copy to:
Mary Kogut
Kirkland & Ellis LLP
609 Main Street, Houston, TX 77002
713-836-3650
mary.kogut@kirkland.com







Schedule II



--------------------------------------------------------------------------------





If to Bridge Loan Agent:
Wilmington Savings Fund Society, FSB
500 Delaware Avenue
Wilmington, DE 19801
Attention: Geoffrey J. Lewis
Tel: 302-573-3218
Email: adminagent@wsfsbank.com
as Administrative Agent


 
 





Schedule II

